 
 
SHARE PURCHASE AGREEMENT
This Share Purchase Agreement (this "Agreement") is entered into as of [•],
20[•], by and between MATTHEWS INTERNATIONAL CORPORATION, a Pennsylvania
corporation (the "Company") and [•] (the "Seller").
RECITALS
WHEREAS, the average of the high and the low trading prices for the Company's
Class A Common Stock ("Common Stock") as reported on the NASDAQ Global Select
Market ("NASDAQ") on [•], 20[•] (the "Purchase Date"), was $[•] per share (the
"Average Price");
WHEREAS, the Seller beneficially owns at least [•] shares of Common Stock as of
the Purchase Date; and
WHEREAS, the Seller desires to sell to the Company, and the Company desires to
purchase from the Seller, [•] shares of Common Stock (the "Shares") for a per
share purchase price of $[•], which is equal to 96.75% of the Average Price,
representing an aggregate purchase price of $[•] (the "Purchase Price"), subject
to the terms and conditions set forth herein (collectively, the "Transaction").
NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE I
SALE OF SHARES
1.1 Sale of Shares to Company. In reliance upon the respective representations
and warranties of the parties set forth herein, the Seller shall sell to the
Company, free and clear of any Liens (as defined in Section 2.2), and the
Company shall purchase from the Seller, the Shares for an aggregate amount equal
to the Purchase Price.
1.2 Delivery. On the third day on which NASDAQ is open for trading following the
Purchase Date (such date, the "Settlement Date"), pursuant to this Agreement,
the Seller hereby surrenders any stock certificate or stock certificates
evidencing the Shares, together with any letters of instruction, stock powers or
any other documents reasonably necessary to effect the purchase of the Shares by
the Company.
1.3 Settlement. On the Settlement Date, the Company will deliver an
amount representing the Purchase Price, by wire transfer to an account specified
in writing by the Seller. The Seller acknowledges that, following delivery of
the Purchase Price, the Seller shall have no further rights whatsoever with
respect to the Shares.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLER
The Seller hereby represents and warrants to the Company as follows:
2.1 Authority and Enforceability. The Seller has full power, right and authority
to enter into and perform his obligations under this Agreement. This Agreement
has been duly executed and delivered by the Seller and constitutes the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms. No permit, approval or consent of, or notification to
any governmental entity (except with respect to any obligations by Seller or an
affiliate of Seller pursuant to Section 16 of the Securities Exchange Act of
1934, as amended, or as reasonably requested by the Company pursuant to its
reporting obligations under applicable law) or any other person is necessary in
connection with the execution, delivery and performance by the Seller of this
Agreement and the consummation by the Seller of the transactions contemplated
hereby.
2.2 Title to Shares. The Seller is the beneficial and record owner of the
Shares, free and clear of any liens, claims, charges, restrictions, options,
preemptive rights, mortgages, hypothecations, assessments, pledges, encumbrances
or security interests of any kind or nature whatsoever (collectively, "Liens").
The Seller has good and marketable title to the Shares, free and clear of all
Liens whatsoever Upon consummation of the transactions provided for in this
Agreement in accordance with the terms hereof, the Company will acquire good and
marketable title to all of the Shares, free and clear of any Liens whatsoever.
2.3 No Violation. None of the execution and delivery of this Agreement, the
consummation of the transactions provided for herein or contemplated hereby, nor
the fulfillment by the Seller of the terms hereof will (with or without notice
or passage of time or both): result in (i) the breach of any mortgage, note,
contract or other agreement or obligation of any kind or nature by which Seller
or Seller's properties may be bound or (ii) a violation of any provision of any
applicable federal or state statute, rule or regulation applicable to the
Seller, this Agreement or the Transaction.
2.4 Acknowledgment. Except as expressly set forth herein, the Seller
acknowledges that the Company has not made, and is not making, any
representation or warranty as to the business, properties, condition (financial
or otherwise), risks, results of operations, prospects or any other aspect of
the operations of the Company or its subsidiaries. The Seller has such knowledge
and experience in business and financial matters as to be capable of evaluating
the merits and risks of the transaction contemplated to be made hereunder. The
Seller has adequate information and has made his own independent investigation
concerning the business, properties, condition (financial or otherwise), risks,
results of operations and prospects of the Company and its subsidiaries taken as
a whole to make an informed decision regarding the sale of Shares.
2.5 Non-reliance.
a)    The Seller acknowledges and understands that the Company, the Company's
affiliates, and any of their respective directors, officers, employees, agents,
brokers, trustees, or advisors (collectively, "Company Related Person") may
possess material nonpublic information not known to the Seller that may impact
the value of the Shares (the "Information") that the Company is unable to
disclose to the Seller, including ,without limitation, (i) information received
by principals and employees of the Company in their capacities as directors and
officers, (ii) information otherwise received on a confidential basis, and
(iii) information received on a privileged basis from attorneys and financial
advisors. The Seller understands, based on its experience, the disadvantage to
which the Seller is subject due to the disparity of information between the
Company and the Seller. Notwithstanding this, the Seller has deemed it to be
appropriate to enter into the Transaction.
b) The Seller acknowledges that neither the Company, nor any Company Related
Person, has delivered any Information or made any representation to the Seller,
except as expressly set forth in this Agreement. The Seller also acknowledges
that he, she, or it is not relying upon any disclosure (or non-disclosure) made
(or not made) by the Company or any other Company Related Person in connection
with the Transaction.
c) The Seller agrees that neither the Company, nor any Company Related Person
(except with respect to David A. Schawk, solely in his capacity as a Seller or
as an affiliate or agent of the Seller), shall have any liability to the Seller
whatsoever due to or in connection with the Company's use or non-disclosure of
the Information or otherwise as a result of the Transaction, and the Seller
hereby irrevocably waives any claim that it might have based on the failure of
the Company to disclose such Information. The Seller further agrees to indemnify
and hold harmless the Company and each other Company Related Person from, and to
reimburse each such person for, any and all claims, suits, actions, proceedings,
damages, liabilities, and expenses (including, without limitation, reasonable
attorney's fees and expenses) that may be instituted or asserted against or
incurred by the Company or any other Company Related Person arising out of or
based upon any breach of any representation or warranty of the Seller contained
in this Agreement. The Seller further agrees that any and all such claims were
claims that the Seller knew or should have known existed before the Transaction.
d) The Seller acknowledges and agrees that the Company is relying on the Sellers
representations, warranties, and agreements herein as a condition to proceeding
with the Transaction. Without such representations, warranties, and agreements,
the Company would not otherwise engage in the Transaction.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company represents and warrants to the Seller as follows:
3.1 Organization and Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Pennsylvania.
3.2 Authorization; Power. The Company has all requisite corporate power to enter
into this Agreement, and to carry out and perform its obligations under the
terms of this Agreement. All action on the part of the Company necessary for the
authorization, execution, delivery and performance by the Company of this
Agreement, and the consummation of the transactions contemplated hereby, has
been taken. This Agreement constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms.
3.3 No Violation. Neither the execution and delivery of this Agreement, the
consummation of the transactions provided for herein or contemplated hereby, nor
the fulfillment by the Company of the terms hereof will (with or without notice
or passage of time or both) conflict with or result in a breach of any provision
of the organizational documents of the Company.
3.4 Indemnification. The Company agrees to indemnify and hold harmless the
Seller from, and to reimburse the Seller for, any and all claims, suits,
actions, proceedings, damages, liabilities, and expenses (including, without
limitation, reasonable attorney's fees and expenses) that may be instituted or
asserted against or incurred by the Seller arising out of or based upon any
breach of any representation or warranty of the Company contained in this
Agreement. The Company further agrees that any and all such claims were claims
that the Company knew or should have known existed before the Transaction.
ARTICLE IV
MISCELLANEOUS
4.1 Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith will survive the execution and delivery of this Agreement.
4.2 Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto will bind and inure to the benefit of the respective
successors and assigns of the parties hereto, whether so expressed or not.
4.3 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement, and the performance of the obligations imposed
by this Agreement, shall be governed by the laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflicts of laws.
4.4 Further Assurances. From time to time hereafter and without further
consideration, each of the parties hereto shall execute and deliver such
additional or further instruments of conveyance, assignment and transfer or
other agreements and take such actions as the other party hereto may request in
order to more effectively consummate the transactions contemplated by this
Agreement or as shall be reasonably necessary or appropriate in connection with
the carrying out of the parties' respective obligations hereunder.
4.5 Final Agreement. This Agreement constitutes the complete and final agreement
of the parties concerning the matters referred to herein, and supersedes all
prior agreements and understandings with respect thereto.
4.6 No Inducement. The undersigned parties hereby represent and warrant that
they have not been induced to agree to and execute this Agreement by any
statement, act, or representation of any kind or character by anyone, except as
contained herein. The parties further represent that each of them has fully
reviewed this Agreement and has full knowledge of its terms, and each executes
this Agreement of his own choice and free will, after having received the advice
of their respective attorneys.
4.7 Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission or electronic mail) in any number of counterparts, each
of which when so executed and delivered shall be deemed an original, and such
counterparts together shall constitute one instrument.
[Remainder of page intentionally left blank.
Signature page follows.]

--------------------------------------------------------------------------------

The parties hereto have executed this Agreement on the date first set forth
above.

 
 
SELLER:
 
 
 
 
 
 
 
 
By:                                                                        
N
 
Name:                                                                        
   
Title:                                                                        
 
 
 
 
 
 
 
 
COMPANY:
 
 
 
 
 
 
 
 
MATTHEWS INTERNATIONAL CORPORATION
 
 
 
 
 
 
 
 
 
   
By:                                                                        
   
Name:                                                                        
   
Title:                                                                        
     


